825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy TYREE, Plaintiff-Appellant,andDennis Massey; Donald Presley, Plaintiffs,v.Ed WRIGHT, Assistant Warden; Jo Tice, Recreation Supervisor;Larry Bonds, Recreation Supervisor, Defendants-Appellees.
No. 87-7593
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided July 28, 1987.

Roy Tyree, appellant pro se.
Donald Charles Gehring, Deputy Attorney General, for appellees.
Before HALL, and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roy Tyree, a Virginia inmate, appeals the district court order dismissing his 42 U.S.C. Sec. 1983 suit for failure to pay a partial filing fee.


2
The district court determined that, during the six months prior to the filing of this suit, the three plaintiffs deposited a total of $770.75 into their prison accounts.  Accordingly, the district court assessed a partial filing fee, totaling $115.50.*  Upon plaintiffs' failure to pay the fee, and after consideration of their objections thereto, the district court dismissed the case.


3
Since the district court correctly followed the procedures approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument as it would not significantly aid the decisional process.


4
DISMISSED.



*
 The amounts deposited actually total $769.98.  Fifteen percent of this amount is $115.50.  The district court filing fee for a civil action is $120.00